479 So. 2d 1299 (1985)
Ex parte Rayford Howard CAMPBELL.
(re Rayford Howard Campbell v. State of Alabama).
84-560.
Supreme Court of Alabama.
July 12, 1985.
Rehearing Denied August 23, 1985.
James M. Byrd and Thomas M. Haas, Mobile, for petitioner.
Charles A. Graddick, Atty. Gen., and Jean Williams Brown, Asst. Atty. Gen., for respondent.
FAULKNER, Justice.
Rayford Howard Campbell, Jr. was convicted of trafficking in cannabis in violation of Alabama Code 1975, § 20-2-80(1). The Court of Criminal Appeals, 479 So. 2d 1294, affirmed the conviction. We granted certiorari solely to consider the issue of whether § 20-2-80 is unconstitutional because it fails to fix a maximum sentence upon conviction.
Upon consideration of this issue, we affirm, based upon our decision in Ex parte Robinson, 474 So. 2d 685 (Ala.1985). Likewise, as to all other issues raised by defendant, we affirm the judgment of the Court of Criminal Appeals.
AFFIRMED.
*1300 TORBERT, C.J., and MADDOX, JONES, ALMON, SHORES, EMBRY, BEATTY and ADAMS, JJ., concur.